Citation Nr: 0639075	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-17 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to an initial rating in excess of 30 percent 
for post-traumatic patellofemoral osteoarthritis of the 
right knee.

2.	Entitlement to an initial rating in excess of 20 percent 
for post-traumatic patellofemoral osteoarthritis of the 
left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from January 1974 to 
December 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In an August 2003 rating decision, the RO 
granted service connection for post-traumatic patellofemoral 
osteoarthritis of the right and left knees that were awarded 
10 percent disability ratings, from which the veteran 
appealed.  Then, in a March 2004 rating action, the RO 
awarded a 20 percent evaluation to the veteran's service-
connected left knee disability, and a 30 percent evaluation 
for his right knee disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There are several areas of development that must be completed 
before the veteran's case is ready for appellate 
consideration by the Board.

First, the Board notes that the veteran was last examined by 
VA in conjunction with his claim in January 2003.  At that 
time, the veteran said he was nearly unable to obtain any 
type of substantial employment as a result of his knee 
disabilities.  The VA examiner described the veteran as 
having "severe" arthritis in both knees that was "markedly 
advanced" and "severely disabling" for a man of 46 years 
of age.  The examiner concurred with another physician's 
recommendation that the veteran seek "SSI" (Supplemental 
Security Income) disability because of his inability to work 
due to his knee disabilities.  

VA medical records dated, in September and December 2004, 
indicate that the veteran reported increased knee pain, with 
right knee pain greater than left knee pain, over the past 
two years that affected his daily activities.  In September 
2004, an orthopedist opined that the veteran will need a knee 
replacement.  In December 2004, the veteran said he worked in 
construction and was unable to work for the past three years 
because of his severe knee pain.  He sought another steroid 
injection in his knees and was advised that if they were 
unsuccessful, he would be a candidate for a viscus 
supplementation.

Here, the medical evidence suggests that the veteran's 
service-connected left and right knee disabilities may have 
worsened since he was last examined by VA.  As such, the 
Board is of the opinion that he should be afforded a new VA 
examination to determine the current severity and all 
manifestations of his service-connected knee disabilities.

Second, in February 2005 the veteran submitted additional 
medical evidence in the form of VA outpatient records, dated 
from September to December 2004, regarding treatment of his 
service-connected knee disabilities.  There is no indication 
that he wished to waive initial RO review of this material.

Third, there appear to be some pertinent medical records that 
are not yet associated with the claims file.  The most recent 
VA medical record in the claims file is dated in January 
2003; however, the records submitted by the veteran suggest 
ongoing treatment dated through at least December 2004, if 
not more recently.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Here, the 
record suggests that additional VA medical evidence might be 
available that is not before the Board at this time.

Fourth, also in February 2005, the veteran submitted a 
January 2005 letter from the Social Security Administration 
(SSA) that indicates he was awarded disability benefits, and 
found to be disabled as of October 2002.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that, where VA 
has notice that the veteran is receiving disability benefits 
from SSA, and that records from that agency may be relevant, 
VA has a duty to acquire a copy of the decision granting 
Social Security disability benefits, and the supporting 
medical documents on which the decision was based.  See Baker 
v. West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Further, in Tetro v. Gober, 14 Vet. App. 110 
(2000), the Court held that VA has the duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro v. Gober, 
supra.  Accordingly, the veteran's SSA records should be 
obtained in connection with his increased rating claim.

Finally, the development requested as part of this remand is 
particularly necessary in light of VAOPGCPREC 9-2004 
(September 17, 2004) that provides for separate ratings for 
limitation of knee flexion and extension under 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261 (2006), respectively.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the appellant 
appropriate notice under 
38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006), that includes 
an explanation as to the 
information or evidence needed to 
establish effective dates for the 
increased rating claims on 
appeal, as outlined by the court 
in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The RO should contact the Social 
Security Administration and 
request copies of all medical 
records considered in the 
veteran's claim for SSA 
disability benefits awarded in 
2005 (and any subsequent 
disability determination 
evaluations).  All records 
obtained should be associated 
with the claims file.

3.	The RO should obtain all medical 
records regarding the veteran's 
treatment for his service-
connected left and right knee 
disabilities at the VA medical 
center in Pittsburgh, 
Pennsylvania, for the period from 
January 2003 to the present.  As 
needed the appellant should be 
contacted for needed information 
concerning the facilities 
involved, and the approximate 
dates of treatment rendered.

4.	Then, the RO should schedule the 
veteran for an appropriate VA 
examination, performed by a 
physician, to determine all 
orthopedic findings concerning 
the current severity and all 
manifestations of his service-
connected right and left knee 
disabilities.  (The claim file 
must be made available to the VA 
examiner and the examination 
report should indicate if the 
examiner reviewed the veteran's 
medical records.)  All indicated 
tests and studies, including x-
rays and range of motion studies 
of the knee, reported in degrees, 
should be performed and all 
clinical findings should be 
reported in detail. 

a.	The examiner should render 
specific findings as to 
whether, during the 
examination, there is 
objective evidence of pain 
on motion, weakness, excess 
fatigability, and/or 
incoordination associated 
with the service-connected 
right and left knee 
disabilities.  If pain on 
motion is observed, the 
examiner should indicate the 
point at which pain begins.

b.	In addition, after 
considering the veteran's 
documented medical history 
and assertions, the 
examining physician should 
indicate whether, and to 
what extent, the veteran 
experiences likely 
functional loss due to pain 
and/or any of the other 
symptoms noted above during 
flare-ups and/or with 
repeated use of his right 
and left knee disabilities; 
to the extent possible, the 
examiner should express any 
such additional functional 
loss in terms of additional 
degrees of limited motion.

c.	The examiner should identify 
all impairments affecting 
the left and right knees.  
With respect to each knee, 
the examiner should 
specifically indicate 
whether there is recurrent 
subluxation or lateral 
instability of the knee 
(and, if so, whether such is 
best characterized as 
"slight," "moderate," or 
"severe"). The examiner 
should also indicate 
whether, in either the right 
or left knee, there is 
ankylosis, dislocation or 
removal of cartilage, 
impairment of the tibia or 
fibula, or genu recurvatum.

d.	The physician is further 
requested to express an 
opinion as to whether any 
diagnosed left or right knee 
condition(s) is (are) 
permanent in nature and the 
degree to which each 
identified left or right 
knee disorder interferes 
with the veteran's ability 
to obtain and maintain 
substantially gainful 
employment.

5.	 Then, the RO should review any 
additional evidence and 
readjudicate the veteran's claims 
for initial ratings in excess of 
20 percent for his left knee 
disability and 30 percent for his 
right knee disability, under all 
appropriate statutory and 
regulatory provisions and legal 
theories, including the opinion 
of VA's General Counsel discussed 
above (giving consideration to 
separate ratings under Diagnostic 
Codes 5260 and 5261).  If the 
benefits sought on appeal remains 
denied, the veteran should be 
provided with a supplemental 
statement of the case (SSOC) that 
includes all evidence added to 
the file since the March 2004 
statement of the case.  An 
appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



